Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 March 10, 2016

The Court of Appeals hereby passes the following order:

A16A0068. JUDITH F. HURT v. SPT REAL ESTATE SUB III, LLC.

      This case was docketed on September 3, 2015, and appellant’s brief and
enumeration of errors were due on September 23, 2015. On that day, appellant moved
this Court for an extension of time to file her brief, which motion was granted,
extending her time to file until October 20, 2015. Because appellant did not file a
brief and enumeration of errors before the extended deadline, this appeal is hereby
DISMISSED pursuant to Court of Appeals Rules 13 and 23.

                                      Court of Appeals of the State of Georgia
                                                                           03/10/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.